internal_revenue_service p o box cincinnati oh number release date department of the treasury employer_identification_number contact person - id number date date contact telephone number uil legend b name c employer d name e number f time period g subject x dollars amount dear you asked for advance approval of your employer-related scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding employer-related scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding employer-related scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate an employer-related scholarship program called b for united_states based employees of c as part of your charitable activities you currently operate an academic scholarship program for the children of united_states based employees of c called d which was approved in your determination_letter letter catalog number 58264e is to assist children of united_states based c employees and its the purpose of b affiliates to attend a qualified post-secondary institution of their choice and pursue any course of study they choose the term children includes the natural and adopted children stepchildren and legal wards of the employee for whom the employee is financially responsible the term children also includes those natural and adopted children stepchildren and legal wards of the employee’s spouse or domestic partner for whom the employee is financially responsible you anticipate that the maximum amount of each scholarship for b will be x dollars you will distribute announcements of the scholarships to c employees it is your policy will clearly show you as the that any announcement of the scholarships offered under b grantor of the scholarship awards to be eligible for b applicants must be children of active full-time regular employees of c excluding members of c’s board_of directors its officers and members of your board_of directors or administrator as of the date of the scholarship award applicants for b must also be incoming first year full time post-secondary students in addition the employee must have been employed by c for f prior to the date of the scholarship award you anticipate that there will be a single application_for b and d except applicants for b to be eligible for consideration must answer an additional essay question focusing on g an eligible applicant who responds to the additional essay question will be considered for both b and d assuming that his or her application is otherwise complete although the applicant will only be awarded one scholarship under either of the programs a completed application requires attachments such as an essay standardized test results financial information including relevant tax returns of their parents and the student aid report from fafsa sealed copies of transcripts and recommendations the scholarship review committee which is comprised of individuals totally independent and separate from you and c will choose the recipients of all scholarships under b and d as well as determine the amounts that are awarded to each scholarship recipient the scholarship review committee members are currently selected by an independent third party which is an operating_unit of an organization that has been recognized by the irs as a public charity the scholarship review committee consists of current or former financial aid officers college admission officers and educational professionals if there is a vacancy on the scholarship review committee the third party selects a qualified_individual to fill the vacancy in no event will any employee or former employee of yours or c serve on the scholarship review committee the scholarship review committee will use objective selection criteria including financial need academic promise and qualities of leadership general promise and moral and civic character as well as the additional essay question of g to award scholarships under b an eligible applicant who chooses not to answer the additional essay question will be eligible for only d assuming that his or her application is otherwise complete no letter catalog number 58264e member of the scholarship review committee will be in a position to derive a private benefit directly or indirectly if certain potential grantees are selected over others you will permit the renewal of a scholarship awarded to a student attending a college or university for up to three years after the initial year while you will permit the renewal of a scholarship awarded to a student attending a vocational or technical school for one year after the initial year once awarded a scholarship granted will not be terminated if the recipient's parent or stepparent or guardian as the case may be is no longer employed by c when determining whether to renew a student's scholarship the scholarship review committee will consider the student’s satisfactory progress toward a degree or certification as shown by the student’s transcript and continued display of good moral and civic character and general promise at a minimum a student must maintain a cumulative b average which is a grade point average of on a scale of or an equivalent average on any other scale if a student does not maintain a cumulative b’ average the scholarship review committee may deny renewal of such student's scholarship unless the student petitions the scholarship review committee and presents evidence of severe hardship or extenuating circumstances in such cases the scholarship review committee may in its discretion consider whether this justify renewal of the student’s scholarship you will pay a student’s scholarship in full at the beginning of the school year directly to the educational_institution the student is attending for credit to the student's account provided however that the educational_institution first agrees to only use the funds to defray the student's tuition and fees an applicant must be accepted by the qualified post- secondary institution of his or her choice prior to payment of the grant a scholarship shall be terminated when the scholarship recipient ceases to be an enrolled student at the approved institution any unused portion of a terminated scholarship must be refunded to you by the educational_institution the student is attending according to its normal policy regarding tuition refund you will arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversions of funds from their intended purposes and take all reasonable and appropriate stops to recover diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants letter catalog number 58264e concerning revproc_76_47 b will not be used by you or c as an inducement to recruit or retain employees once awarded a scholarship granted will not be terminated if the recipient’s parent or stepparent or guardian as the case may be is no longer employed by c the total number of scholarships awarded in any year will not exceed of the number of employee’s children who were eligible for such scholarships who applied for such scholarships and were considered by the scholarship review committee in selecting the recipients of grants in that year in keeping with the test of section dollar_figure of revproc_76_47 1976_2_cb_670 the test you anticipate that up to e scholarships will be awarded each year under b and that the balance of the scholarships permitted under the test will be awarded under d basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii revproc_76_47 1976_2_cb_670 provides guidelines to determine whether grants a private_foundation makes under an employer-related program to employees or children of employees are scholarship or fellowship grants subject_to the provisions of code sec_117 if the program satisfies the seven conditions in sections dollar_figure through dollar_figure of revproc_76_47 and meets the applicable_percentage tests described in section dollar_figure of revproc_76_47 we will assume the grants are subject_to the provisions of code sec_117 you represented that your grant program will meet the requirements of either the percent or percent percentage_test in revproc_76_47 these tests require that e e e the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants were applicants for grants and were considered by the selection committee for grants or the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants whether or not they submitted an application or the number of grants awarded to employees in any year won't exceed percent of the number of employees who were eligible for grants were applicants for grants and were considered by the selection committee for grants letter catalog number 58264e you further represented that you will include only children who meet the eligibility standards described in revproc_85_51 1985_2_cb_717 when applying the percent test applicable to employees’ children in determining how many employee children are eligible for a scholarship under the percent test a private_foundation may include only those children who submit a written_statement or who meet the foundation's eligibility requirements they must also satisfy certain enrollment conditions you represented that your procedures for awarding grants under this program will meet the requirements of revproc_76_47 in particular an independent selection committee whose members are separate from you your creator and the employer will select individual grant recipients you will not use grants to recruit employees nor will you end a grant if the employee leaves the employer you will not limit the recipient to a course of study that would particularly benefit you or the employer other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination is in effect as long as your procedures comply with sections dollar_figure through dollar_figure of revproc_76_47 and with either of the percentage tests of sec_4 if you establish another program covering the same individuals that program must also meet the percentage_test this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives letter cataiog number 58264e e e all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58264e
